Citation Nr: 0513855	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-01 285	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the retroactive payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for the period of January 7, 2002, through July 12, 
2002.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1995.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2003 determination of the Education Center at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.


FINDING OF FACT

The veteran's application for educational assistance 
benefits, including a VA Form 22-1999 Enrollment 
Certification, pertaining to his participation in a course at 
the Texas Department of Public Safety Academy for the period 
of January 7, 2002, to July 12, 2002, was first received at 
the RO on September 10, 2003.
 

CONCLUSION OF LAW

The criteria for entitlement to the retroactive payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for a period of enrollment from January 
7, 2002, to July 12, 2002, have not been met.  38 U.S.C.A. 
§ 3011(a) (West 2002); 38 C.F.R. §§ 21.1029(b); 21.7131(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
generally applicable to claims like the one now before the 
Board. 

In this case, the Board observes that the veteran was 
appropriately notified in the RO's September 2003 
determination and in the November 2003 statement of the case 
as to the laws and regulations governing entitlement to the 
benefits sought, the evidence considered, and the reasons for 
the RO's determination.  The veteran was also informed, 
however, that the law precludes the award of these 
educational assistance benefits to him at this time, and that 
the law (and not the facts) governs the outcome of his claim.  
Moreover, the facts relevant to a proper evaluation of this 
claim, namely the date of receipt of his application for 
benefits and the dates pertaining to his enrollment for the 
courses at issue in this appeal, are not in dispute.  And, as 
discussed below, the veteran's arguments in favor of 
entitlement to benefits do not comport with governing law and 
regulations, and do not contradict any of the facts relied 
upon herein.  

Where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 
(2003); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran.")  
Accordingly, there is no need for any further consideration 
of the VCAA at this time, and so the Board will proceed to 
adjudicate the merits of the claim. 

As noted, the material facts in this case are not in dispute.  
The record reveals that the veteran's application for 
educational assistance benefits, with his VA Form 22-1999 
Enrollment Certification, for a period of enrollment at the 
Texas Department of Public Safety Training Academy (Academy) 
from January 7, 2002, to July 12, 2002, was first received by 
the RO on September 10, 2003.  (The Enrollment Certification 
listed enrollment from March 26, 2002, to July 12, 2002.)  
The veteran's application and Enrollment Certification were 
accompanied by a letter from the Academy's certifying 
official, explaining that this institution was not officially 
approved by VA until March 26, 2002, and so enrollment to 
receive these benefits was not available until April 2003.  
She then advised that the veteran did attend and complete the 
All-Service Recruit School, during the period of January 7, 
2002, to July 12, 2002.  

In a mid-September 2003 determination, the RO informed the 
veteran that VA was unable to pay educational benefits for 
any period of education that occurred prior to one year 
before the date of his claim (on September 10, 2003).  The 
veteran now requests that an exception be made to the 
regulations regarding commencing dates for Chapter 30 
benefits in his case.  He states that until shortly before 
the filing of his application, he was unaware that he was 
eligible for benefits for courses undertaken at the Academy, 
largely because he had been denied educational assistance 
benefits for his prior enrollment at a similar educational 
facility.
 
To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  Accordingly, when an eligible veteran 
or service member enters or reenters into training (including 
a reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows: 

(1)  If the award is the first award of educational 
assistance for the program of education the veteran or 
service member is pursuing, the commencing date of the award 
of educational assistance is the latest of: 

(i)  the date the educational institution certifies 
under paragraph (b) or (c) of this section; 
(ii)  one year before the date of claim as determined by 
38 C.F.R. § 21.1029(b) (2004); 
(iii)  the effective date of the approval of the course; 
(iv)  one year before the date VA receives approval 
notice for the course; or (v)  November 1, 2000, if 
applicable under 38 C.F.R. § 21.7131(p) (2004) 
(pertaining to situations where certain veterans would 
previously have been prevented from establishing 
eligibility for educational benefits, as the result of 
VA regulations no longer in effect).  
 


(2)  If the award is the second or subsequent award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the effective date of 
the award of educational assistance is the later of - 
  	
(i)  the date the educational institution certifies 
under 38 C.F.R. § 21.7131 (b) or (c) (pertaining to 
enrollment certification by an educational institution); 
or 
(ii)  the effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later. 

See 38 C.F.R. § 21.7131(a) (2004).

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by 38 C.F.R. 
§ 21.1032 (2004), the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim.  Section 21.1029(b)(2) 
mandates that if a formal claim is filed other than as 
described in paragraph (b)(1) of this section, the date of 
claim, subject to the provisions of paragraph (b)(3) of this 
section, is the date VA received the formal claim.  Lastly, 
section 21.1029(b)(3) requires that if a formal claim itself 
is abandoned and a new formal or informal claim is filed, the 
date of claim is as provided in paragraph (b)(1) or (b)(2) of 
this section, as appropriate.  See 38 C.F.R. § 21.1029(b) 
(2004).

The record reflects that the veteran's initial application 
and Enrollment Certification for his program of education at 
the Academy was first filed at the RO on September 10, 2003, 
and so this is the date of his claim per 38 C.F.R. 
§ 21.1029(b).  Via 38 C.F.R. § 21.7131(a)(1), then, the 
retroactive award of Chapter 30 benefits to the veteran is 
only available for his enrollment in courses at the Academy 
for up to 12 months prior to this date of claim, i.e., for 
enrollment occurring no earlier than September 10, 2002 (the 
latest available commencing date under this regulation).  See 
38 C.F.R. § 21.7131(a)(1)(ii).  The period of enrollment at 
issue here, from January 7, 2002, through July 12, 2002, 
therefore, does not qualify for retroactive payment of 
Chapter 30 educational assistance benefits (because it was 
completed prior to September 10, 2002).

The Board notes that the veteran does not dispute the fact 
that his application for  benefits for this program was filed 
too late.  Unfortunately, there is no VA educational 
statutory or regulatory provision that provides an exception 
to meeting the filing requirements applicable to this case.  
The Board further notes that the record does not contain any 
other earlier document submitted by the veteran that could be 
construed as an informal claim pertaining to this period of 
enrollment, so as to support the award of benefits 
retroactively for his course at the Academy.

Understandably, the veteran asks that the Board follow the 
intent, and not the letter, of VA law, especially as he was 
unaware that he could have applied for these benefits at an 
earlier time.  The Court, however, has held that alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  In Morris, the Court observed that the United 
States Supreme Court recognized that persons dealing with the 
United States government were charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  The Court in Morris 
concluded that even though a veteran may have been ignorant 
of the provisions of a particular VA regulation, he was 
necessarily charged with knowledge of that regulation.  Id.



The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for a period of 
enrollment at the Academy prior to September 10, 2002.  The 
Board therefore finds that entitlement to educational 
benefits for the period of January 7, 2002, through July 12, 
2002, is not warranted.  See Taylor v. West, 11 Vet. App. 436 
(1998) (in which the Court held that a veteran was not 
entitled to educational benefits under Chapter 30 where the 
commencing date was after his enrollment period).  As the law 
in this case is dispositive, the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) (West 2002) are not for consideration, 
and so the appeal must be denied.


ORDER

Entitlement to the retroactive payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for the period of January 7, 2002, through July 12, 
2002, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


